—Judgment, Supreme Court, Bronx County John Byrne, J., at plea; Gerald Sheindlin, J., at sentence), rendered August 9, 1995, convicting defendant of attempted burglary in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s challenges to his enhanced sentence are unpreserved and, in any event, without merit. The court properly imposed a sentence greater than that originally promised since defendant violated the conditions of the plea agreement (see, People v Berdecia, 223 AD2d 444, lv denied 88 NY2d 1019; People v Dremeguila, 166 AD2d 196, lv denied 76 NY2d 1020). Furthermore, the sentencing court was entitled to enhance defendant’s sentence without first giving him an opportunity to withdraw his plea (see, People v Murello, 39 NY2d 879). We do *310not perceive the enhancement of the sentence to be an abuse of discretion or the sentence itself to be unduly harsh. Concur— Milonas, J. P., Mazzarelli, Andidas and Colabella, JJ.